841 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James NOLAN, Plaintiff-Appellant,v.CITY OF MANSFIELD, OHIO, Defendant-Appellee.
No. 87-3414.
United States Court of Appeals, Sixth Circuit.
March 9, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil action filed under 42 U.S.C. Sec. 1983 as barred by the statute of limitations.  The appeal was referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed that he was deprived of his property interest in his employment in violation of due process when he was terminated on September 1, 1983.  The instant action was not filed until December 15, 1986.


3
Upon consideration, we affirm the district court's judgment for reasons stated in its order dated April 2, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.